         Case 3:20-cv-00084-SDD-RLB                Document 10   02/03/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

EDWARD HAYLOCK, Individually and                                    CIVIL ACTION
on behalf of his minor children

VERSUS                                                              NO. 20-84-SDD-RLB

WALI ABDUL WASHINGTON, ET AL.

                                              ORDER

       Before the Court is Defendants’ Motion to Extend Expert Report Deadline and Compel

Plaintiff’s Physical Examination filed on January 28, 2021. (R. Doc. 9). The deadline for filing

an opposition has not expired. LR 7(f).

       Distant Star Transport, LLC and Northland Insurance Company (collectively,

“Defendants”) represent that the parties agreed that Edward Haylock (“Plaintiff”) would appear

for an independent medical examination (“IME”) to occur with the neurosurgeon Dr. Everett

Robert at Southern Brain and Spine in Metairie, Louisiana, on January 27, 2021. (R. Doc. 9 at 1).

Defendants represent that Plaintiff appeared for the appointment but refused to complete certain

paperwork at the instruction of his attorney. (R. Doc. 9 at 1; see R. Doc. 9-1). No physical

examination took place. (R. Doc. 9 at 2).

       It is unclear whether Defendants are seeking a specific order compelling a physical

examination to occur, as suggested by the title of their motion. Defendants’ proposed order

merely seeks an extension of Defendants’ expert report deadline to “allow for the physical

examination of the plaintiff.” (R. Doc. 9 at 4).

       Federal Rule of Civil Procedure 35 provides that the “court where the action is pending

may order a party whose mental or physical condition—including blood group—is in

controversy to submit to a physical or mental examination by a suitably licensed or certified
         Case 3:20-cv-00084-SDD-RLB             Document 10        02/03/21 Page 2 of 3




examiner.” Fed. R. Civ. P. 35(a)(1). Such an order may be issued “only on motion for good

cause and on notice to all parties and the person to be examined” and “must specify the time,

place, manner, conditions, and scope of the examination, as well as the person or persons who

will perform it.” Fed. R. Civ. P. 35(a)(2).

       Defendants have not sought or obtained a Rule 35 order in this action. Unless a Rule 35

order is obtained, there is no basis under Rule 37 for compelling appearance for a physical

examination. See Bruce v. Baywater Drilling, L.L.C., No. 16-168-JWD-RLB, 2016 WL

3149719, at *2 (M.D. La. June 3, 2016) (citing Fed. R. Civ. P. 37(b)(2)(A)-(B)). Accordingly, to

the extent Defendants are seeking an order compelling Plaintiff to appear for an IME in the

absence of a Rule 35 order, that relief is denied.

       The Court recognizes, however, that most parties in personal injury cases do not need to

seek a Rule 35 order because attorneys are aware of the necessity of such examinations and their

clients are properly prepared. With respect to paperwork or questions required by the provider,

this Court has included instructions that the plaintiff “shall answer all proper questions submitted

to him, whether in writing or orally, including but not limited to, questions regarding

occupational history, medical and family history, pain, prior surgeries, daily activities, any prior

accidents, falls, injuries or diseases, all for the purpose of making a proper diagnosis of

[Plaintiff’s] condition.” Rogers v. Averitt Express, Inc. 15-706-JWD-RLB, 2016 WL 4499089, at

*3 (M.D. La. Aug. 26, 2016). The Court has also prohibited audio or video recording of the

examination. Id.

       The undersigned also reviewed the paperwork in question and, with the clarification that

the visit is prepaid and the representation that “I understand my financial responsibility”




                                                     2
        Case 3:20-cv-00084-SDD-RLB             Document 10      02/03/21 Page 3 of 3




removed and initialed by medical staff, does not see any questions or inquiry outside of the scope

of discovery.

       Defendants’ expert report deadline is February 15, 2021. (R. Doc. 8 at 2). Although that

deadline has not yet expired, the Court will extend Defendants’ expert report deadline another

month for the sole purpose of obtaining an IME.

       The parties are encouraged to reach an agreement with respect to the completion of

necessary paperwork and the rescheduling of Plaintiff’s IME without further court involvement.

Defendants may re-urge the instant motion, if necessary, to obtain a Rule 35 order and any

necessary extension of the expert report deadline if the parties cannot reach an agreement.

       Based on the foregoing,

       IT IS ORDERED that Defendants’ Motion to Extend Expert Report Deadline and

Compel Plaintiff’s Physical Examination (R. Doc. 9) is GRANTED IN PART in that the

Defendant’s deadline to submit expert reports is extended to March 15, 2021. The motion is

otherwise DENIED.

       Signed in Baton Rouge, Louisiana, on February 3, 2021.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
